Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.       The Amendment filed on 09/27/2021 has been entered. Claims 2-21 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

5. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 19-21 are directed to a method (i.e., process) and claims 2-18 are directed to system (i.e., machine). 
Regarding independent claim 2:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 2 recites the at least following limitations of “receive an input identifying that a stress evaluation is to be performed or a margin calculation is to be performed, and based thereon: calculate, a spread risk factor, the spread risk factor corresponding to a value at risk (VaR) associated with a plurality of correlation scenario sets, wherein the correlation scenario sets correspond to characteristics of at least one of a single name credit default swap or an index credit default swap of a portfolio; calculate, an idiosyncratic risk factor corresponding to a jump-to-default (JTD) charge and a jump-to-health (JTH) charge associated with the portfolio; calculate, an interest rate risk factor corresponding to losses associated with the portfolio due to a change in interest rates, wherein the interest rate risk factor corresponds to at least an upshot loss and a down shock loss; calculate, a liquidity risk factor corresponding to a liquidity charge associated with the portfolio; calculate a margin requirement or a stress requirement for the portfolio based, at least in part on the spread risk factor, the idiosyncratic risk factor, the interest rate risk factor, and the liquidity risk factor, respectively; and present information corresponding to the calculated stress requirement or the calculated margin requirement.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations Mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations, mathematical calculations), namely calculating margin requirements and 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 2 further to the abstract idea includes additional elements of “a data repository storing a risk model”, “at least one processor”, “one or more non-transitory memory devices”, “a stress model”, “a margin model”. However, the additional elements recite generic computer components and/or software programming that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (i.e., applying a model is generic data processing). Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “presenting information corresponding to the calculated stress requirement or the calculated margin requirement” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated base on the testing about how potential customers responded to the offers; the statistics are then used to calculated an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or 
Regarding independent claim 19:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 19 recites the at least following limitations of “receiving an input identifying that a stress evaluation is to be performed or a margin calculation is to be performed, and based thereon: calculating, a spread risk factor, the spread risk factor corresponding to a value at risk (VaR) associated with a plurality of correlation scenario sets, wherein the correlation scenario sets correspond to characteristics of at least one of a single name credit default swap or an index credit default swap of a portfolio; calculating, an idiosyncratic risk factor corresponding to a jump-to-default (JTD) charge and a jump-to-health (JTH) charge associated with the portfolio; calculating, an interest rate risk factor corresponding to losses associated with the portfolio due to a change in interest rates, wherein the interest rate risk factor corresponds to at least an upshot loss and a down shock loss; calculating, a liquidity risk factor corresponding to a liquidity charge associated with the portfolio; calculate a margin requirement or a stress requirement for the portfolio based, at least in part on the spread risk factor, the idiosyncratic risk factor, the interest rate risk factor, and the liquidity risk factor, respectively; and presenting information corresponding to the calculated stress requirement or the calculated margin requirement.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations Mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations, mathematical calculations), namely calculating margin 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 19 further to the abstract idea includes additional elements of “at least one processor”, “a stress model”, “a margin model”. However, the additional elements recite generic computer components and/or software programming that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (i.e., applying a model is generic data processing). Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “presenting information corresponding to the calculated stress requirement or the calculated margin requirement” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated base on the testing about how potential customers responded to the offers; the statistics are then used to calculated an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or 
Dependent claims 3-18 and 20-21 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 3: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the spread risk factor calculator recited in independent claim 2 by further specifying model, using a Monte Carlo-based scenario generator, a plurality of risk factors using a symmetric t-copula with four degrees of freedom, wherein an empirical copula associated with risk factor pairs is used to justify a choice of a multivariate copula distribution. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 4: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the scenario generator recited in dependent claim 3 by further specifying estimate one or more of a base value-at-risk (VaR), a basis VaR, and a systematic VaR based on the one or more correlation scenarios. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
	Furthermore, the additional claim limitations of “receive, at an input to the scenario generator, one or more correlation scenarios comprising a historical correlation matrix, a systemic correlation matrix, and a basis correlation matrix” fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). Therefore, these additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 5: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the scenario generator recited in dependent claim 4 by further specifying calculate a margin spread risk factor as a sum of the base VaR and a fraction of a maximum of either the basis VaR and the systematic VaR. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the scenario generator recited in dependent claim 4 by further specifying calculate a stress spread risk factor as a sum of the base VaR and a fraction of a maximum of either the basis VaR and the systematic VaR, wherein a first quantile of profit and loss (P&L) distributions associated with a stress spread risk factor is greater than a second quantile of P&L distributions associated with a margin spread risk factor. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 7: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the scenario generator recited in dependent claim 3 by further specifying scale outputs from the symmetric t-copula by a corresponding marginal t-distribution and a forecasted exponential weighted moving average (EWMA) volatility. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the scenario generator recited in dependent claim 7 by further specifying scale an EWMA volatility using a 1-day shock value and a margin period-of-risk shock value. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the multiplier for a EWMA forecast recited in dependent claim 8 by further specifying calibrated to a result of a cross sectional analysis of post or pre Lehman EWMA forecasts across different risk factors. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the idiosyncratic risk factor calculator recited in independent claim 2 by further specifying calculate an overall portfolio VaR associated with the portfolio; calculate a JTD value-at-risk (VaR) associated with each single name position associated with the portfolio, wherein each JTD VaR comprises a default charge associated with a particular single name position and a remaining portfolio VaR corresponding to a remaining portion of the portfolio after removing the particular single name position; calculate a maximum JTD VaR of the JTD VaR associated with each single name position; and calculate the JTD charge as a difference between the maximum JTD VaR and the overall portfolio VaR. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform 
Regarding dependent claim 11: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the idiosyncratic risk factor calculator recited in dependent claim 10 by further specifying calculate the remaining portfolio VaR associated with the portfolio after removing the particular single name position, wherein each index position in the remaining portion of the portfolio is adjusted to account for the removal of the particular single name position; and calculate the default charge associated with the particular single name position as a difference between a current price of the particular single name position and a minimum recovery rate observed through a history associated with the particular single name position. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 12: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the idiosyncratic risk factor calculator recited in dependent claim 10 by further specifying calculate a margin JTD charge associated with the portfolio based on a historical correlation scenario set, wherein the margin JTD charge is used in calculating a margin requirement associated with the portfolio. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 13: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the idiosyncratic risk factor calculator recited in dependent claim 10 by further specifying calculate a historical JTD charge using a historical correlation scenario set; calculate a basis JTD charge using a basis correlation scenario set; calculate a systematic JTD charge using a systematic correlation scenario set; and calculate a stress JTD charge associated with the portfolio as a maximum of the historical JTD charge, the basis JTD charge and the systematic JTD charge, wherein the stress JTD charge is used in determining a stress requirement associated with the portfolio. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 14: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the idiosyncratic risk factor calculator recited in independent claim 2 by further specifying calculate an overall portfolio VaR associated with the portfolio; calculate a JTH value-at-risk (VaR) associated with each single name position associated with the portfolio, wherein each JTH VaR comprises a default charge associated with a particular single name position and a remaining portfolio VaR corresponding to a remaining portion of the portfolio after removing the particular single name position; calculate a maximum JTH VaR of the JTH VaR associated with each single name position; and calculate the JTH charge as a difference between the maximum JTH VaR and the overall portfolio VaR. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 15: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the idiosyncratic risk factor calculator recited in dependent claim 14 by further specifying calculate a margin JTH charge associated with the portfolio based on a historical correlation scenario set, wherein the margin JTH charge is used in calculating a margin requirement associated with the portfolio; and calculate a stress JTH charge associated with the portfolio as a maximum of a historical JTD charge calculated using a historical correlation data set, a basis JTD charge calculated using a basis correlation data set and a systematic JTD charge calculated with a systematic correlation data set, wherein the stress JTD charge is used in determining a stress requirement associated with the portfolio. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 16: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the interest rate risk factor calculator recited in independent claim 2 by further specifying calculate an up-shock loss associated with an up shock to an interest rate curve used in CDS pricing; calculate a down-shock loss associated with a down shock to the interest rate curve used in CDS pricing; and calculate the interest rate risk factor as a maximum of the up-shock loss and the down-shock loss. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its 
Regarding dependent claim 17: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the CDS risk modeling computing system recited in dependent claim 16 by further specifying wherein a size of the up-shock and a size of the down shock are calibrated to a reference pivot rate. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 18: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the liquidity risk factor calculator recited in independent claim 2 by further specifying calculate an outright exposure to an investment grade (IG) sub-portfolio of the portfolio; calculate an outright exposure to a high yield (HY) sub-portfolio of the portfolio; calculate a basis exposure to at least one of an index-based CDS sub-portfolio and a basis exposure to a single name CDS sub-portfolio of the portfolio; and calculate the liquidity risk factor based on the outright exposure of the IG sub- portfolio, the outright exposure of the HY sub-portfolio and the basis exposure of the CDS portfolio. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also 
Regarding dependent claim 20: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the computer-implemented method recited in independent claim 19 by further specifying wherein calculating the spread risk factor comprises using a Monte Carlo-based scenario generator. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 21: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the computer-implemented method recited in independent claim 19 by further specifying wherein calculating the interest rate risk factor comprises: calculating an up-shock loss associated with an up shock to an interest rate curve used in CDS pricing; calculating a down-shock loss associated with a down shock to the interest rate curve used in CDS pricing; and calculating the interest rate risk factor as a maximum of the up-shock loss and the down-shock loss. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible. 

Response to Applicant’s Arguments
6.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 2-21 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that the claims are not abstract, but rather are integrated into a practical application and provide a novel concept. Applicant also submits that A. The characterization of the claimed system is inaccurate; B. The claimed system is not directed to information collection and analysis; C. The claimed system is not directed to a mathematical formula; D. The claims are directed to a specific means for improved data processing involving margin determinations and stress evaluations with reference to McRO; E. The claimed system is directed to a practical application; F. The present claims recite G. The rejection must meet the Berkheimer requirement (See Applicant Arguments/Remarks Pages 9-13).
Regarding to Applicant’s arguments in A, B, C, Examiner respectfully submits that for example, independent claim 2 recites calculating (i) a risk spread factor, (ii) an idiosyncratic risk factor, (iii) an interest rate risk factor, (iv) a liquidity risk factor and a (v) margin requirement or a stress requirement. All of these claimed calculations are "mathematical calculations", a type of abstract idea per the 2019 PEG. Thus, independent claim 2 recites at least one abstract idea.
Regarding to Applicant’s arguments in D, E, F, Examiner respectfully submits that the additional limitations of independent claim 2 do not offer a practical application or significantly more. The additional limitations include a data repository storing a risk model, at least one processor, one or more non-transitory memory devices storing executable instructions for performing the calculations and "presenting information", a stress model, and a margin model. These additional limitations are claimed at a high level of generality, amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The instructions to "present information" are also claimed at a high level of generality. Thus, they amount to insignificant extra-solution activity (see MPEP 2106.05(g) citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) discussing generally presenting offers to customers as insignificant extra-solution activity).
G, Examiner respectfully submits that the general presentation of data has also been held to be well- understood, routine and conventional (see MPEP 2106.05(d)(ll) discussing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and OIP Techs., 788 F.3d at 1362-63, I I 5 USPQ2d at 1092-93 (presenting offers and gathering statistics). Thus, the general presentation of data does not offer significantly more than the abstract idea. Also, See details of Claim Rejections - 35 USC § 101 of claims 2-21 in the section above. 

Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
: 
	Shah (U.S. Pub. No. 2012/0130923) teach System and Method for Determining the Market Risk Margin Requirements Associated with a Credit Default swap.
	Goldberg et al. (U.S. Patent No. 8,805,735) teach system and method for determining model credit default swap spreads.
	Merkoulovitch et al. (U.S. Pub. No. 2003/0195830) teach system, method and framework for generating scenarios.
9.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
10.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696